Citation Nr: 1130719	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing was held on April 12, 2007 in North Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

Initially, the Board notes that the Veteran's claim of entitlement to service connection for depression was remanded by the Board in November 2007 and August 2009.  However, the January 2011 rating decision granted service connection for adjustment disorder with depressed mood.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to the disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not before the Board at this time.

The record shows that the Veteran's case was remanded by the Board in November 2007 and August 2009 and has now been returned to the Board for further review.  As explained in greater detail below, the Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The medical evidence of record shows that the Veteran has forward flexion of 50 degrees of the thoracolumbar spine.   

3.  The most persuasive evidence of record shows that the Veteran does not have forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for degenerative disc disease of the lumbar spine, but no more, have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim for a higher disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in October 2004.  The Veteran was sent a letter in November 2004, which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The notice letter was provided before the initial adjudication of the claim in April 2005 and, therefore, there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, an August 2009 letter notified the Veteran regarding his claims for an increased disability rating and entitlement to a TDIU.  The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified as to the assignment of effective dates.  Although the letter was not sent prior to the initial adjudication of the claim, the Veteran was given an opportunity to respond following this notice and the claims were subsequently readjudicated in a January 2011 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, the Board finds that all notification requirements have been met and the November 2007 remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  In November 2007, the Board remanded the Veteran's case, in part, so that the RO could obtain records from the Federal Railroad Retirement Board.  In August 2009, the Board remanded the Veteran's case, in part, for the RO to consider the records received by the Federal Railroad Retirement Board.  The records are included in the claims file and were considered by the RO in the January 2011 SSOC.  Thus, the November 2007 and August 2009 directives have been completed.  See Stegall, id.  The November 2007 remand also instructed the RO to obtain records from the Social Security Administration (SSA) as the Veteran testified during his April 2007 hearing that he received Social Security disability benefits.  The SSA responded that no medical records were found pertaining to the Veteran and the Veteran stated that he was not receiving Social Security benefits.  Thus, the Board finds that the November 2007 remand directives have been completed.  See Stegall, id.  

In addition, the Board remanded the Veteran's case in November 2007 and August 2009 to provide new VA examinations.  The Veteran was afforded VA examinations in January 2009 and September 2009 in accordance with the November 2007 and August 2009 remands.  The VA examiners conducted physical examinations of the Veteran, included the clinical findings required to rate the Veteran's disability, and reviewed the Veteran's claims file.  Thus, the Board finds that the November 2007 and August 2009 remand directives have been completed.  Id.  Cumulatively, the Veteran has been afforded VA examinations in December 2004, July 2005, January 2009, and September 2009 with respect to his claim for a higher disability rating.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are more than adequate, as the reports were predicated on reviews of the pertinent evidence of record, and fully addressed the rating criteria that are relevant to rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Increased disability rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees, but no greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2010).

During the April 2007 hearing, the Veteran testified that he has trouble walking due to his back and there are days when he cannot get out of bed.  He stated that he self-medicates by using codeine and Tylenol.  

The private treatment records show consistent reports of chronic back pain and limited range of motion.  

A medical examination conducted for the purposes of disability benefits, was provided in April 2005.  The Veteran stated that he had back pain in a persistent pattern for 7 years and the course had been constant.  The pain radiates to the lateral right thigh.  The pain was precipitated by physical activity.  On physical examination, the lumbar flexion was normal to 90 degrees, lumbar extension was normal to 25 degrees, lumbar lateral bend to the left was normal to 25 degrees, and lumbar lateral bend to the right was normal to 25 degrees.  There was no pain on movements.  

The Veteran was afforded a VA examination in December 2004.  The Veteran stated that he had low back pain since the 1970s.  He stated that he had pain in his back daily and that the pain was generally localized to the back with occasional pain to the right buttock and leg.  He did not have any motor or sensory loss in the extremity.  He does not wear a back brace.  He did not have any incapacitating episodes within the past year.  He took analgesics, anti-inflammatory drugs, and occasionally muscle relaxants for his back.  The Veteran worked as a machinist and quit his work three years ago and according to him; it was because of back problems.  On physical examination, the Veteran's gait and stance were entirely normal.  The deep tendon reflexes were present and equal from right to left.  Straight leg raising did not produce pain.  He did complain of discomfort with percussion over the lumbar area.  When asked to do range of motion, the Veteran stated that he asked not to do the bending over because it made him have back spasms.  He did demonstrate normal lateral flexion of 35 to 40 degrees to the right and left.  He exhibited rotation of 55 degrees and extension of 25 to 30 degrees.  When casually observed, the Veteran bent over, put on his clothes, etc. and demonstrated what appeared to be a normal range of motion as far as regarding forward flexion.  The Veteran brought in an MRI report which showed normal alignment and preservation of the spaces, but with a minimal disc bulge at the L5-S1 level without evidence for nerve root compression and canal stenosis.  The Veteran was diagnosed with minimal degenerative disc disease without nerve root compression or canal stenosis at the L5-S1 level of the lumbar spine.  

The Veteran was afforded a VA examination in July 2005.  The Veteran was seen regarding additional information from a previous examination that was done on December 2004.  The examiner was asked to describe any neurological defects found on examination.  There were no neurological defects found on the December 2004 exam at that time and this was specifically mentioned in the narrative history on the exam, where it stated "he does not have any motor or sensory loss in the extremity."  There was no evidence of motor or sensory loss on physical examination.  Regarding the affect of the repetitive activity on the musculoskeletal system, the Veteran's range of motion that he did demonstrate was not adversely affected nor was there any increase in disability due to repetitive activity.  It should be noted that the range of motion that he exhibited was less than normal and was specifically described in the previous December 2004 VA examination.  

An April 2007 MRI report reveals an impression of mild facet disease from L3/L4 to L5/S1.  

The Veteran was afforded a VA examination in January 2009.  The Veteran was interviewed and examined.  The examiner reviewed the claims file.  The examiner reviewed an MRI of the lumbar spine completed in April 2007.  The Veteran stated that his low back pain was the same or possibly slightly worse since the July 2005 VA examination.  He took Tylenol with codeine and stated that he took two a day.  The pain tended to radiate down his right leg to his foot.  He uses a cane for ambulation.  He tried a back brace in the past, but stated that anything tight around his waist actually made the pain worse.  He has not worked since 2001.  He was a machinist.  He was a diesel mechanic when he quit work in 2001 and stated that he has not been able to work since that time because he cannot do any prolonged standing, sitting, bending, or lifting, and he had to do these as a diesel mechanic.  Prior to that he climbed poles for Southwestern Bell, but was laid off from that.  He was a plumber prior to that and a jet mechanic prior to that.  He was not able to do any of the former jobs that he had in the past because of his back.  He probably could do a desk job, but does not have the skills to do one.  From a functional standpoint he cannot do any prolonged sitting or standing.  He does have periodic flare-ups with his back.  Nothing in particular triggers them, but his pain gets worse and he stated it may last for two or three weeks and he takes it easy laying or sitting around the house watching tv., etc during this time.  He did not have any incapacitating spells in the past year where he was ordered to bed by a physician.  On physical examination, the lumbar spine revealed mild point tenderness at approximately L3-4.  There was no paraspinous muscle spasm.  The range of motion was attempted.  The Veteran bent forward 10 degrees and then stopped after 10 degrees of flexion saying he was afraid that he would get down and not be able to get back up again.  Backward extension was 5 degrees and he stopped at that point because he stated that he was afraid the pain would get worse.  Lateral flexion was limited by pain to 10 degrees bilaterally.  Rotation was limited by pain to 10 degrees to the left and 15 degrees to the right.  With three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness or incoordination.  Deep tendon reflexes were 1+ bilaterally at the ankles and there was no sensory loss on monofilament testing.  Motor strength was equal.  The diagnosis was listed as degenenerative disk disease of the lumbar spine with recent MRI showing only mild facet disease from L3-4 to L5-S1.  There were no neurological abnormalities and the Veteran did not have any incapacitating spells in the past twelve months.  The examiner commented that it was difficult to evaluate the Veteran's range of motion because the findings on the MRI were fairly normal.  The examiner stated that it appeared that the Veteran was exhibiting less than maximum effort in the range of motion exercises because he was afraid if he went any further his pain would get severe and he would have trouble straightening back up.  Thus, it was difficult for the examiner to assess the range of motion any better than what was dictated.  

The Veteran was afforded a VA examination in September 2009.  The claims file was reviewed including the remand and the most recent VA examination from January 2009.  The Veteran stated that he began having back pain while on active duty.  After discharge from the service, the Veteran worked as a plumber and had several additional jobs and most recently was a machinist for a railroad, but was unable to do the standing, bending, and lifting required in that job and retired in 2000.  He currently had daily pain in his mid low back radiating into the right hip and buttocks, and occasionally to the left hip.  The previous MRI scans have been reported as showing minimal disk bulge at L4-5 and L5-S1.  The most recent scan report showed no disk abnormalities but mild facet disease from L3-4 through L5-S1.  Activities such as sitting or standing for more than 20 or 30 minutes trying to wash the car or walking cause increased back pain.  On examination, the Veteran was well-developed and nourished.  He had normal posture and gait.  His back on inspection was unremarkable.  The spine did not deviate and the normal lumbar lordosis was preserved.  There was no paraspinous muscle spasm.  He had tenderness from about L3 to L5 on palpation of the center of the lumbar spine.  He could extend backwards 30 degrees with pain beginning at 20 degrees.  He can flex forward 50 degrees with pain beginning at 40 degrees.  He flexed laterally 25 degrees to either side with pain at the extreme of flexion and he can rotate 30 degrees to either side with pain at the extreme of rotation after three repetitions of range of motion.  There was no change in range of motion due to pain, spasms, tenderness, or fatigue.  On sensory testing, he had decreased pain perception over the lateral and plantar surfaces of the right foot, which is the S1 distribution.  Motor testing did not reveal any deficit on heel and toe walking or flexion and extension of the feet against resistance.  Straight leg raising was positive at 45 degrees bilaterally.  The Veteran was diagnosed with degenerative lumbar spine disease with radiculopathy in the right leg.  The Veteran clearly had at least intermittent low back pain which interfered with his activity.  It was unlikely that he could do the physical types of work which he previously did.  It was questionable whether he could do desk work because he did complain of back pain after sitting or standing for more than 20 or 30 minutes.  He did not have any training for any type of work of that nature.  His symptoms and physical findings are somewhat out of proportion to the objective back abnormalities demonstrated by x-ray.  

In an addendum to the examination report, the examiner noted that there was no additional limitation found after repetitive use and that the Veteran had chronic daily symptoms rather than flare-ups, although his symptoms varied in intensity.  There was objective evidence of painful motion with tenderness but no spasm or weakness.  The Veteran did not have any incapacitating episodes during the past 12 months.  

In order to warrant a higher disability rating of 20 percent, the evidence must show that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The most recent September 2009 VA examination report shows that the Veteran's forward flexion of the thoracolumbar spine was 50 degrees.  Therefore, the Board finds that the Veteran is entitled to a higher disability rating of 20 percent.  

However, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent.  In making this determination, the Board acknowledges the findings in the January 2009 VA examination report.  During the range of motion testing, the Veteran bent forward 10 degrees, but then stopped, saying he was afraid that he would get down and not be able to get back up.  Backward extension was 5 degrees and he stopped at that point because he stated that he was afraid that the pain was going to get a lot worse.  Lateral flexion was limited by pain to 10 degrees bilaterally.  Rotation was limited by pain to 10 degrees to the left and 15 degrees to the right.  However, the January 2009 VA examiner explained that it was difficult to evaluate the Veteran's range of motion because the findings on the MRI were fairly normal.  The examiner commented that the Veteran appeared to exhibit less than maximum effort in the range of motion exercises because he was afraid if he went any further his pain would get severe and he would have trouble straightening back up.  Based on the January 2009 VA examiner's opinion that the Veteran appeared to exhibit less than maximum effort in the exercises, the Board finds that the September 2009 VA examination report is more persuasive with respect to the range of motion findings.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In addition, there is no evidence of ankylosis to warrant a disability rating in excess of 20 percent.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The medical evidence of record shows that the Veteran is able to move his spine and, therefore, by definition his spine is not immobile.  Therefore, the Board finds that the service-connected disability does not warrant a disability rating in excess of 20 percent.    

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating and no higher.  The Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability rating.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  In fact, the September 2009 VA examiner noted that there was no additional limitation found after repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  However, there is no evidence that the Veteran experienced any incapacitating episodes resulting from IVDS as defined by VA at any time during the course of his appeal.  See VA examination reports.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Accordingly, a higher disability rating is not warranted under Diagnostic Code 5243.

The Board recognizes the Veteran's statements and those of his wife attesting to his chronic pain.  In a statement, the Veteran's wife explained that as far as the Veteran's physical ability, he could not do simple things anymore because of the pain in his body.  He could not stop a leaky faucet, change a tire, put in a car battery, or even wash a car.  She also stated that their sex life has been affected and they only have sex once every two or three months.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  The Board has considered the lay statements of pain and restriction of activities in assigning the 20 percent disability rating; however, the Board finds that the objective medical evidence has greater persuasive value in determining whether the Veteran is entitled to a higher disability rating.  In this respect, the VA examination reports considered the Veteran's symptoms and provided the information necessary to rate the Veteran's disability in accordance with the rating criteria.  In light of the overall evidence of record, the Veteran's disability does not warrant a disability rating in excess of 20 percent.  

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating and no higher.  The evidence is against the claim for a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Finally, the Board acknowledges that the September 2009 VA examination report includes a diagnosis of radiculopathy related to the Veteran's service-connected degenerative disc disease of the lumbar spine.  The Board is required to consider whether the Veteran has neurological manifestations related to his service-connected spine disability.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).  However, the Veteran has been granted service connection for radiculopathy in the right leg by the January 2011 rating decision.  The medical evidence does not reveal any other neurological manifestations, aside from the radiculopathy, that would warrant a separate rating.  

Finally, in reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 20 percent disability rating for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing monetary awards.







REMAND

Reason for Remand:  To obtain a new VA examination.  

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In November 2007, the Board remanded the Veteran's claim of entitlement to a TDIU to afford the Veteran a VA examination.  The examiner was asked to address the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether the service-connected disability of the lumbar spine is of such severity to result in unemployability.  The Veteran was afforded a VA examination in January 2009.  The January 2009 VA examiner noted that the Veteran had not worked since 2001.  Based on the Veteran's history, the examiner noted that the Veteran had worked as a diesal mechanic when he quit work in 2001.  The Veteran stated that he had been unable to work since that time because he could not do any prolonged standing, sitting, bending or lifting, all of which he had to do as a diesal mechanic.  Prior to that job, the Veteran had climbed poles for Southwestern Bell but got laid off from that.  He was a plumber prior to that and a jet mechanic prior to that.  The Veteran reported that he was not able to do any of the former jobs that he has had in the past because of his back.  He stated that he probably could do a desk job, but he does not have the skills to do one.  From a functional standpoint, the examiner noted that the Veteran could do any prolonged sitting or standing and had trouble bending.  In the comment section of the examination report, the examiner stated merely that the affect of his back disability was "discussed above", apparently a reference to the Veteran's own narrative history.
In August 2009, the Board remanded the Veteran's claim for a TDIU for a second time.  The Board explained that the January 2009 VA examiner's opinion appeared inconsistent because the examiner noted that the Veteran could do a desk job but that he also could not do prolonged sitting or standing.  Thus, the Board requested that the examiner clarify whether the Veteran was capable of working in an environment, such as an office, that would require prolonged sitting or standing.  The Veteran was afforded a VA examination in September 2009.  The examiner stated that the Veteran clearly had at least intermittent low back pain that interfered with his activity.  The examiner also noted that it was unlikely that he could do the physical types of work which he had previously done and that it was questionable whether he could do desk work because he did complain of back pain after sitting or standing for more than 20 or 30 minutes.  Moreover, the examiner noted that the Veteran did not have any training for any type of work of that nature.  

The Board notes that the Veteran is now service-connected for degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and adjustment disorder with depressed mood.  Although the Board has granted an increased disability rating for the service-connected degenerative disc disease of the lumbar spine, the Veteran's combined disability rating will still be below what is needed to be considered for a TDIU rating under section 4.16(a) when the RO implements the Board's decision above granting an increase.  Nevertheless, the RO must consider whether referral to the Director, Compensation and Pension Service, is warranted under section 4.16(b).  38 C.F.R. § 4.16(b).  Because the Board has granted an increased rating for the service-connected back condition and because service connection has been granted for adjustment disorder with depressed mood since the last remand and given the September 2009 VA examiner's comments on the affect of the back condition alone on the Veteran's ability to work, the Board concludes that another VA examination conducted by an examiner who will take into consideration the combined affect of all of the service-connected disabilities on the Veteran's ability to obtain and maintain employment.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reviewing the examination report, the Board finds that the examination is inadequate with respect to whether the Veteran is unemployable due to his service-connected disabilities.  The question at issue in this case is whether the Veteran is able to obtain or maintain substantially gainful employment due to his service-connected disabilities.  The January 2009 and September 2009 VA examiners did not provide an opinion as to whether the Veteran was unemployable due to his service-connected disabilities.  Thus, the Veteran should be afforded a new VA examination to address whether the Veteran is unemployable due to his service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the combined effect of all of his service-connected disabilities (degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and adjustment disorder with depressed mood) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to comment on the combined effect of the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and adjustment disorder with depressed mood) on his ability to engage in any type of full-time employment, including sedentary employment, and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record--including reports of examination and medical opinions rendered in light of the Veteran's education, experience, and occupational background--whether the case warrants referral to the Director, Compensation and Pension Service, for extraschedular consideration for a TDIU under section 4.16(b), the VA examiner must address the extent of functional and industrial impairment due to all of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After conducting any additional development as deemed necessary, the RO/AMC should readjudicate the issue of entitlement to a TDIU, to include whether the Veteran is entitled to a TDIU on an extraschedular basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


